BOGGS, Circuit Judge,
dissenting:
I must respectfully dissent from the court’s opinion in this case. I agree with Judge Ginsburg’s opinion that the FLRA’s interpretation of its governing statutes is entitled to deference, and that the FLRA could find that a particular use of racial appellations by the union could have such a detrimental effect on workplace discipline as to outweigh a union member’s right to free speech. However, in the case before us, there is not the slightest indication that the FLRA actually undertook to balance these interests; instead, contrary to the relevant statute and precedents, it appears to have adopted a per se rule rendering all racially-motivated statements actionable by management.
As the court’s opinion indicates, there is some possibility of confusion in past FLRA precedents as to whether speech of the type at issue here should be considered under the “right to assist” language of § 7102, or the “presentation of views” language of § 7102(1). The court correctly cites Meehan v. Macy, 392 F.2d 822, 829 (D.C.Cir.), modified, 425 F.2d 469 (D.C.Cir.1968), aff'd on reh’g, 425 F.2d 472 (D.C.Cir.1969) (en banc), and Bureau of Prisons v. AFGE, 17 F.L.R.A. 696 (1985), as embodying this problem. However, in that both the court and the parties premise the consideration of this case on the applicability of the “right to assist” provision, I, too, will accept that premise despite my reservations regarding the proper resolution of this issue.
I believe a brief view of the relevant authorities demonstrates that punishment for exercising speech rights, while permissible in certain circumstances, must be undertaken with an eye to particular circum*365stances, and not as a blanket proscription of certain types of speech. The FLRA has recognized that the Statute protects union speech on issues of concern to employees. See, e.g., Department of the Air Force, 3rd Combat Support Group, 29 F.L.R.A. 1044, 1048 (1987) (“the right to publicize matters affecting unit employees’ terms and conditions of employment, while not unfettered, is a right protected under section 7102 of the Statute”); Overseas Federation of Teachers, 21 F.L.R.A. 757, 759 (1986) (“the Authority has expressly ruled under section 7102 that the legitimate conduct of an employee, acting in a representative capacity, to publicize and communicate information on issues having a direct bearing on the working conditions of unit employees enjoys the protections of the Statute”). See also Veterans Administration Medical Center, Bath, New York, 12 F.L.R.A. 552, 576 (1983) (“when an employee who is also a Union official is acting in an official capacity as a union official, he is entitled to greater latitude in speech and action”); Veterans Administration Regional Office, Denver, Colorado, 2 F.L.R.A. 668, 675-76 (1980) (“When acting officially in his capacity as an official of a labor organization, a union official must have very broad latitude in speech and action”). For example, the Authority upheld an ALJ’s finding that section 7102 of the Statute protected a union leaflet which criticized a supervisor’s behavior and referred to her as “this season’s holiday turkey.” Internal Revenue Service, North Atlantic Service Center, 7 F.L.R.A. 596 (1982). The leaflet was protected, the Authority agreed, because it was more than a personal attack on a superior; it also enumerated the working conditions and practices the union was unhappy with and awarded the “holiday turkey” distinction because the supervisor was responsible for those conditions and practices. Id. at 603-04. Significantly, the Authority concluded that “the inclusion of insulting or derogatory references to management officials in [union] literature [was] an insufficient basis for removing the distribution of the literature” from the protection of the Statute. Id. at 604.
Another case in point is Department of Housing and Urban Development, San Francisco Area Office, 4 F.L.R.A. 460 (1980). There, the union complained that the employer had violated § 7116(a)(1) by reprimanding the local union president for remarks she made while representing an employee at grievance meetings with management officials. The record revealed that on one occasion, the union president had accused a supervisor of being “racist, sexist and ageist” and of discriminating against Asians on his staff. On a second occasion, the president had reiterated that she thought the supervisor was a racist because he preferred to deal with the grievant’s black representative instead of the union president, who was white. In the Authority’s view, although the president’s statements were “inherently inflammatory, [they] were related to the grievant’s expressed concerns that her supervisor had been discriminating against her.” Id. at 466. The Authority concluded that although such “indelicate and intemperate language” in the conduct of labor-management relations was not to be condoned, the president “was merely attempting to represent the position of a unit employee.” Ibid.
On the other hand, the Authority has also recognized that countervailing needs may justify restrictions on, and punishment for, certain kinds of speech. In Department of the Navy, Puget Sound Naval Shipyard, 2 F.L.R.A. 54, 55 (1979), the FLRA indicated that, while an “employee’s right to engage in protected activity permits leeway for impulsive behavior,” flagrant misconduct by that employee, “even though occurring during the course of protected activity, may justify disciplinary action by the employer.” Since Puget Sound, the Authority has lumped these types of cases under the heading of “flagrant misconduct,” see, e.g., Long Beach Naval Shipyard, 25 F.L.R.A. 1002, 1005 (1987); Veterans Administration Medical Center, Bath, New York, 12 F.L.R.A. 552, 576 (1983); but a closer examination reveals the Authority’s concern for those special circumstances that have been relevant *366in private sector cases: the need to maintain discipline, to prevent the disruption of operations, and to promote legitimate safety concerns. See, e.g,, United States Forces Korea/Eighth United States Army, 17 F.L.R.A. 718 (1985) (union president’s letter to Korean newspaper criticizing United States General for, inter alia, his personnel policies and for referring to the Korean people as “lemmings” who are willing to follow any leader was unprotected, because it “undermine[d] the credibility ... of U.S. government officials in a foreign country” and had “no reasonable nexus to [the] union’s legitimate labor relations problems”); Bureau of Prisons, Federal Correctional Institution, 17 F.L.R.A. 696 (1985) (union official’s statement to the media seeking to publicize issues having a direct bearing upon the working conditions of unit employees in a prison setting enjoys protection under the Statute, where there is no showing that “the release of information to outside parties could prejudice the maintenance of security and order within such an institution”); Department of Defense, Defense Mapping Agency Aerospace Center, 17 F.L.R.A. 71 (1985) (employee’s deliberate use of “abusive language,” which was “not pertinent to a discussion of the grievance under consideration,” was flagrant misconduct); Defense Logistics Agency, 16 F.L.R.A. 101 (1984) (union representative’s “deliberate flouting of the employer’s initial effort to impose rudimentary standards of appropriate conduct for the meeting [between employees and the employer] so as to maintain a modicum of order and respect” constituted flagrant misconduct, especially where “nothing pertinent, appropriate or useful was said respecting grievances or the other method of their presentation”).
Here, the agency gave two grounds for its decision. The first was that the article contained statements that were “derogatory, insulting and disrespectful,” and the second that it was “published and distributed with reckless disregard of whether the article was true or false.” Neither of these grounds is sufficient to uphold the decision.
The Authority correctly found that most of Carter’s article was related to employee concerns and therefore was protected. As noted above, the law is that such articles are protected, and they are protected even if the remarks are indeed derogatory, insulting and disrespectful. The Authority found, however, that the racial references were unprotected because they constituted “racial stereotyping,” which had a tendency to undermine the “clearly expressed public policy against racial discrimination in the work place.” The Authority’s concern for the elimination of such discrimination is laudable, but I find no authority in either the Statute or its interpretation for excising a certain class of speech or certain modes of expression on a matter relating to employee concern from the general protection of the Statute. Terms with some reference to races or other identifiable groups have, over time, varied from being terms of opprobrium to being preferred usage (e.g., “Black”). The connotation of a term can range widely, depending on the context, the speaker, and the person- addressed, from badinage to bastinadoing. Federal officials and the courts cannot be a language police, assessing the exact degree of vigor or insult of a term and measuring it against some objective standard.
While it is appropriate to say that employment decisions should not be based on racial factors, it is quite different to say that a union cannot make use of a race-related term in communicating with members and others on work-related issues. The Authority’s strict rule against using racial references seeks to eliminate discrimination at the expense of the equally important and protected right of free speech. If the federal policy favoring uninhibited, robust, and wide-open debate is to have any meaning, there must be room in appropriate circumstances for use of even derogatory racial references. The appropriate limitation comes from the general doctrine allowing restrictions on speech that poses a threat to discipline, to operations, or to safety.
Words relating to race may be an effective way to convey a work-related message to those targeted as the audience, just as the extremely emotional term “scab” did in *367Old Dominion Branch No. 46 v. Austin, 418 U.S. 264, 282-83, 94 S.Ct. 2770, 2780-81, 41 L.Ed.2d 745 (1974). As the court in Old Dominion made clear, “Federal law gives a union license to use intemperate, abusive, or insulting language without fear of restraint or penalty if it believes such rhetoric to be an effective means to make its point.” Id. at 283, 94 S.Ct. at 2780-81. Protected speech that others find objectionable, for whatever reason, must not be refuted by disciplinary action, but by the force of competing ideas, at least where the special circumstances of demonstrable effect on discipline or efficiency have not been shown.
Although I agree that reviewing courts must defer to the Authority’s assessment of the balance to be struck between protected speech on the one hand and the employer’s important management interests on the other, the Authority in this case failed actually to strike the balance on management interests. Rather, it imposed a penalty because the union used a particular type of obnoxious speech, without making a finding on the actual effect of such speech on discipline and efficiency, the only legitimate grounds on which the government may punish workers for work-related speech. Accordingly, I would set aside the Authority’s order and remand for further consideration consistent with this opinion.1

. The Union also argues that Lonnie Carter's article was protected under the first amendment. It is worthy of note that the Statute creates "substantive rights to union membership and participation which are more extensive than those same rights as protected by the first amendment.” Carter v. Kurzejeski, 706 F.2d 835, 842 (8th Cir.1983). Whereas the first amendment only protects speech on matters of public concern, Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), the Statute goes beyond that, protecting speech that addresses "internal office matters” such as the terms and conditions of employment. In any event, because the Union never raised the first amendment issue before the FLRA, and the Authority never addressed it, I also would decline to reach the constitutional claim.